Citation Nr: 1242570	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-29 195	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  His service included a tour in Vietnam from September 1966 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, that denied reopening of the claim.  The Veteran perfected a timely appeal of that determination.

A February 2010 RO letter informed the Veteran that his requested Board hearing at the RO (Travel Board) was scheduled for March 19, 2010.  The claims file reflects no evidence of the letter having been returned as undeliverable.  The Veteran failed to appear for his scheduled hearing, and the claims file reflects no evidence of him having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

In the decision below, the Board reopens the claim and REMANDs it to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits of the reopened claim.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  A May 2006 rating decision denied entitlement to service connection for PTSD, as there was no evidence of a current diagnosis of PTSD.

2.  The Veteran appealed the May 2006 rating decision, but he did not perfect his appeal by submitting a Substantive Appeal in response to the March 2007 statement of the case (SOC) within the allowable appeal period, nor was new and material evidence received during that period.  Hence, the RO closed the appeal and the May 2006 rating decision is final.

3.  The evidence submitted since the May 2006 rating decision pertains to an element of the claim that was previously found to be missing and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2006 rating decision is final.  New and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD.  The claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board reopens the claim in the decision further notice or assistance under the provisions of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), is not necessary.

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran applied for entitlement to service connection for PTSD in October 2005.  In support of his claim, he submitted private treatment records that noted the Veteran's reports of twice weekly flashbacks and nightmares related to his tour in Vietnam.  These records noted a diagnosis of major depression.  The physician did not opine or indicate any linkage with the Veteran's active service.

Service treatment records contain no entries related to an acquired mental disorder.  On his November 1967 Report of Medical History for his physician examination upon his return from Vietnam, the Veteran denied any history of frequent trouble sleeping, frequent or terrifying nightmares, or depression or excessive worry.  The November 1967 Report of Medical Examination for Return From Overseas reflects a finding that the Veteran was psychiatrically normal.  This was also the case on the Veteran's January 1969 Report Of Medical Examination For Release From active Duty.

The May 2006 rating decision noted the absence of entries in the service treatment records related to any psychiatric condition, the absence of a confirmed stressor, and the absence of a diagnosis of PTSD.  Upon notification of the May 2006 rating decision, the Veteran did in fact appeal the decision by submitting a timely notice of disagreement, and a SOC was issued in March 2007.  See 38 C.F.R. §§ 19.19.29 and 19.30.  The Veteran did not, however, perfect his appeal by filing a Substantive Appeal.  38 C.F.R. §§ 20.200 and 20.302.  Hence, the RO closed the appeal, and the May 2006 rating decision became final and binding on the Veteran.  See 38 C.F.R. § 19.32 (2012).

The Board is required to consider whether evidence received within the appeal period after the May 2006 rating decision is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. Oct.2011).  In this case additional medical records were received during the appeal period, but these did not pertain to a psychiatric disability; hence they were not new and material.  The Veteran reported in his notice of disagreement that he saw a private doctor for PTSD.  This statement was; however, considered in the adjudication of the claim in the subsequent SOC.  The Veteran did not submit any statement that could be construed as a timely notice of disagreement with the readjudication in the SOC, and as just noted, did not submit a Substantive Appeal.

New and Material Evidence

The evidence added to the record since the May 2006 rating decision includes the Veteran's written submissions to the effect that his marital counselor had informed him that his, the Veteran's, reports indicated the presence of PTSD, and it had contributed to his marital problems, and additional information related to his claimed stressors.  The RO also received a February 2010 letter from the Veteran's counselor, B.E., a licensed master social worker.  Ms E opined in her letter that the Veteran's reported symptoms clearly met the DSM-IV criteria for a diagnosis of PTSD.  She was convinced that this disorder stemmed from life-threatening experiences in Vietnam.

Ms E is a mental health professional.  She is competent to report a diagnosis of PTSD and opine as to its etiology.  Inasmuch as the prior denial was premised on the absence of current findings of PTSD, this evidence pertains to the basis of the prior denial.  As discussed below the evidence triggers VA's duty to provide an examination.  See Shade.

In light of the above, the Board finds new and material evidence to reopen the claim for entitlement to service connection for PTSD has been submitted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, and the claim is reopened.  The appeal is granted to that extent.


REMAND

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2012).

In addition, if a veteran served in combat and the claimed stressor is related to such combat, the veteran's lay report may be accepted, absent clear and convincing evidence to the contrary, without the need for credible supporting evidence.  38 C.F.R. § 3.304(f)(2) (2012).

Receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The Veteran served in the U.S. Coast Guard, and he was assigned to Coast Guard Squadron One, Division 12, during his tour in Vietnam (RVN).  His service personnel records are surprisingly sparse, as they only note his assignment to Saigon, RVN.  There is no evidence the Veteran personally and directly engaged in combat.  He asserts, however, that the airport where he landed when he arrived in Vietnam came under attack the day he landed.  He also asserts he had to board trawlers, and he was in fear of his safety while performing that duty.  Thus, the Veteran should be examined to determine if he has PTSD and, if so, whether it is linked to his duties during his tour in Vietnam.

In her February 2010 letter, Ms. E. reported that she provided the Veteran with regular mental health treatment.  The records of this treatment are not part of the claims folder.  VA has a duty to seek these records.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding VA has a duty to obtain records of treatment reported by private physicians).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated him for an acquired mental disorder since service.  

After the Veteran has signed the appropriate releases, those records not already part of the claims folder should be obtained and associated with the record.  

If the Veteran fails to provide any needed releases, he should be advised to obtain and submit the records himself.

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, the Veteran should be so advised.  He should be told what efforts were made to obtain the records, and what additional actions will be taken with regard to his claim.

2.  The AMC/RO should ask the Veteran to provide the names of any of the three American troops he witnessed being killed by a watermelon bomb and the approximate time frame.

3.  After the above is complete and regardless of the Veteran's response, the AMC/RO will request the U.S. Army and Joint Services Records Research Center (JSRRC) to research the appropriate records to determine if the Saigon, RVN, airport (or whatever airport served Saigon, RVN) came under enemy attack on or after 0600 hours, September 15, 1966, the date and time the Veteran arrived at Saigon.

The AMC/RO should also request the JSRRC to research any available unit Historical or other reports of USCG Squadron One, Division 12, DaNang, RVN, for the period September 1966 to September 1967 for any entries related to the unit's operational activities.

4.  After all of the above is complete; the AMC/RO should arrange a VA examination to determine if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD or other psychiatric disability that is related to service.  

If the Veteran is found to have met the criteria for a diagnosis of PTSD at any time since January 2008, the examiner should identify the stressors supporting the diagnosis.

The examiner should specifically opine as to whether any stressor is related to the Veteran's fear of fear of hostile enemy action.

If any other acquired psychiatric disability is identified, the examiner should opine whether that disability had its onset in service, or is otherwise related to a disease or injury (including a stressor) during active service.

The examiner is asked to provide a full explanation for any diagnosis and opinion rendered, to include the reasons for agreement or disagreement with Ms E.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating any opinions.  

5.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The case should then be returned to the Board, if otherwise in order.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


